614 P.2d 1118 (1980)
James Lee LIVINGSTON, Petitioner Pro Se,
v.
The STATE of Oklahoma et al., Respondent.
No. H-80-488.
Court of Criminal Appeals of Oklahoma.
August 5, 1980.


*1119 ORDER DENYING WRIT OF HABEAS CORPUS
Petitioner has sought a writ of habeas corpus from this Court to provide him relief from his conviction for Robbery With Firearms, Case No. CRF-74-3025, Oklahoma County. That conviction was affirmed by this Court in Bennett and Livingston v. State, Okl.Cr., 546 P.2d 659 (1976), but his sentence was modified from two hundred and fifty (250) years to life imprisonment.
Petitioner, who is no stranger to this Court, now alleges that the modification of his sentence by this Court in Bennett and Livingston v. State, supra, was in abrogation of his due process rights in light of the recent United States Supreme Court decision in Hicks v. State, ___ U.S. ___, 100 S. Ct. 2227, 65 L. Ed. 2d 175 (1980). Hicks was concerned with a sentence imposed under 21 O.S.Supp. 1978, § 51(B), whereas the Bennett and Livingston opinion involved a sentence imposed by a jury who had been exposed to prejudicial prosecutorial comments.
This Court finds that the Hicks decision does not affect the authority of this Court to modify sentences in accordance with 22 Ohio St. 1971, § 1066. The writ of habeas corpus prayed for is, therefore, DENIED.
WITNESS OUR HANDS and the Seal of this Court, this 5th day of August, 1980.
TOM R. CORNISH, P.J.
TOM BRETT, J.